Citation Nr: 1506797	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant served on active duty from August 1983 to March 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

A claim seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits was previously denied by a final July 2005 administrative decision.  However, subsequent to that determination, additional relevant service records were secured (in May 2010).  Therefore, in accordance with 38 C.F.R. § 3.156(c)(1), the current claim will be reviewed de novo.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In July 2013, the appellant submitted a VA Form 9, on which he indicated that he wished to have a Travel Board hearing for the claim on appeal.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a Travel Board hearing before a Veterans Law Judge addressing the issue of whether the character of the appellant's discharge from service is a bar to VA benefits.  The appellant and his representative are to be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

